DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,204,377 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations for selective suppression of implied contract generation as demonstrated by the following claim chart:
Instant Application
Reference Application (US 10,204,377 B2)
1. A computer implemented method comprising: 




receiving, by a processor from at least one market participant, a first order for a first instrument and a second order for a second instrument, the first and second orders having a relationship there between from which at least a third order for a third instrument may be implied; 


determining, by the processor, liquidity of the third instrument as being either liquid or illiquid; 

(Omission of the details of determining liquidity would have been an obvious difference as omission of an element and its function is obvious if the function of the element Is not desired, see MPEP 2144.04)








selectively generating, by the processor based on the determining, the implied third order from the first and second orders and, when generated, subsequently listing the generated implied third order to make it available in a market for the third instrument for trading by a plurality of market participants, the implied third order not being generated and subsequently listed when the third instrument is determined to be liquid and the implied third order being generated and subsequently listed when the third instrument is determined to be illiquid.


(Omission of the details of selectively generated implied third order  would have been an obvious difference as omission of an element and its function is obvious if the function of the element Is not desired, see MPEP 2144.04)



receiving, by the processor from at least one market participant of a plurality of market participants, a first order for a first instrument and a second order for a second instrument, the first and second orders having a relationship there between from which at least a third order for a third instrument may be implied; d

determining, by the processor, liquidity of the third instrument based on how many price ticks that a best bid price in a market for the third instrument is within a best ask price in the market for the third instrument, a delivery month of the third instrument, a likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the 


selectively generating, by the processor based on the determining, the implied third order from the first and second orders, the implied third order not being generated when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is a defined delivery month, when the delivery month for the third instrument is the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants exceeds a threshold, and/or when the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument; and the implied third order being generated when the best bid price in the market for the third instrument is not within a threshold number of price ticks of the best ask price in the market for the third instrument, when a delivery month of the third instrument is not the defined delivery month, when a delivery month for the third instrument is not the current month, when a likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants does not exceed the threshold, and when the implied third order will improve the spread between the best bid price and the best ask price in the market for the third instrument; and wherein subsequent to the implied third order being generated, listing, by the processor, the generated implied third order to make it available in the market for the third instrument for trading by the plurality of market participants and otherwise not listing it in the market for the third 

1.
…
the implied third order not being generated when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is a defined delivery month, when the delivery month for the third instrument is the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants exceeds a threshold, and/or when the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument;
3. The computer implemented method of claim 2 wherein the third instrument is determined to be liquid when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is a defined delivery month, when the delivery month for the third instrument is the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants exceeds a threshold, and/or when the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument, and the third instrument is determined to be illiquid when the best bid price in the market for the third instrument is not within a threshold number of price ticks of the best ask price in the market for the third instrument, when a delivery month of the third instrument is not the defined delivery month, when a delivery month for the third instrument is not the current month, when a likelihood of receiving an order, at a better price 

…
the implied third order not being generated when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for the third instrument, when the delivery month of the third instrument is a defined delivery month, when the delivery month for the third instrument is the current month, when the likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants exceeds a threshold, and/or when the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument; and the implied third order being generated when the best bid price in the market for the third instrument is not within a threshold number of price ticks of the best ask price in the market for the third instrument, when a delivery month of the third instrument is not the defined delivery month, when a delivery month for the third instrument is not the current month, when a likelihood of receiving an order, 

2.  The computer implemented method of claim 1 wherein the threshold comprises two price ticks.
5. The computer implemented method of claim 1 wherein the first and second orders each comprise component instruments of a spread order and the third order comprises the spread order.
3. The computer implemented method of claim 1 wherein the first and second orders each comprise component instruments of a spread order and the third order comprises the spread order.
6. The computer implemented method of claim 1 wherein the first order comprises a first component instrument of a spread order, the spread order being based on first and second component instruments, the second order comprises the spread order and the third order comprises the second component instrument of the spread order.
4. The computer implemented method of claim 1 wherein the first order comprises a first component instrument of a spread order, the spread order being based on first and second component instruments, the second order comprises the spread order and the third order comprises the second component instrument of the spread order.
7. The computer implemented method of claim 1 wherein the first order comprises an order for a back-month contract and the second order comprises an order for a spread between the back-month contract and a front-month contract, the third order comprising an order for the front- month contract.
5. The computer implemented method of claim 1 wherein the first order comprises an order for a back-month contract and the second order comprises an order for a spread between the back-month contract and a front-month contract, the third order comprising an order for the front-month contract.
8. The computer implemented method of claim 1 wherein the market for the third instrument is characterized by a best ask price and a best bid price within 1 price tick thereof.
6. The computer implemented method of claim 1 wherein the market for the third instrument is characterized by a best ask price and a best bid price within 1 price tick thereof.
9. The computer implemented method of claim 1 wherein not generating and listing the implied third order further comprises determining whether preventing the making available of the implied third order will result in the market for the third instrument being crossed and generating and subsequently listing the implied third order if the not generating and listing the implied third order will result in the market for the third instrument being crossed.
7. The computer implemented method of claim 1 wherein the preventing further comprises determining whether preventing the making available of the implied third order will result in the market for the third instrument being crossed and not preventing the making available of the implied third order if the preventing the making available of the implied third order will result in the market for the third instrument being crossed.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 1-7.  The claims recite substantially similar limitations as demonstrated by the above claim chart.
Claims 10-18 are system claims correlating to method claims 1-9.  Reference claims 8-14 are system claims similarly correlating to reference method claims 1-7.  Accordingly, claims 10-18 are rejected over reference claims 8-14 for similar reasons.
Claims 19-21 are system claims correlating to method claims 1-3.  Reference claim 15 is a system claim similarly correlating to reference method claim 1.  Accordingly, claims 19-21 are rejected over reference claim 15 for similar reasons.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milne ‘633 (US 2010/0174633 A1).

Regarding claims 1, 10, and 19, Milne ‘633 discloses a computer implemented method and related system/product comprising: 
receiving, by a processor from at least one market participant, a first order for a first instrument and a second order for a second instrument, the first and second orders having a relationship there between from which at least a third order for a third instrument may be implied (see para. 0101-0102, wherein Implicator may identify one or more implied orders from a first set of real orders);
determining, by the processor, liquidity of the third instrument as being either liquid or illiquid (see para. 0086-0089, wherein the Implicator determines “business value” criteria such as bid/ask spread in ticks and number of events since the last trade, wherein both are indicators of liquidity);
selectively generating, by the processor based on the determining, the implied third order from the first and second orders and, when generated, subsequently listing the generated implied third order to make it available in a market for the third instrument for trading by a plurality of market participants (see para. 0064, wherein the Filter criteria is set to limit the reporting of implied orders to those of the greatest business value, eg. those improving liquidity, and to terminate the calculations as soon as these are found), the implied third order not being generated and subsequently listed when the third instrument is determined to be liquid and the implied third order being generated (see para. 0064, 0086-0089, wherein when calculations are terminated the third implied order is not generated) and subsequently listed when the third instrument is determined to be illiquid (see para. 0064, 0086-0089, wherein when calculations are not terminated the third implied order is generated and listed).

Regarding claims 2, 11, and 20, Milne ‘633 discloses the computer implemented method of claim 1 further comprising determining the liquidity of the third instrument based on how many price ticks that a best bid price in a market for the third instrument is within a best ask price in the market for the third instrument, a delivery month of the third instrument, a likelihood of receiving an order, at a better price with respect to a resting counter order thereto, for the third instrument satisfying the relationship between the first and second orders from one of the plurality of market participants, and/or whether the implied third order will not improve a spread between the best bid price and the best ask price in the market for the third instrument (see para. 0110, 0086-0089).

Regarding claims 3, 12, and 21, Milne ‘633 discloses the computer implemented method of claim 2 wherein the third instrument is determined to be liquid when the best bid price in the market for the third instrument is within a threshold number of price ticks of the best ask price in the market for 

Regarding claims 4 and 13, Milne ‘633 discloses the computer implemented method of claim 3 wherein the threshold comprises two price ticks (see para. 0086-0089, wherein spread in ticks may be used as one of a possible wide variety of filters, wherein the example shows that the majority of trades takes place when the bid/ask spread prior to the trade was one tick, and therefore one skilled in the art would appreciate that the filter policy may include a criteria of two ticks).

Regarding claims 5 and 14, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first and second orders each comprise component instruments of a spread order and the third order comprises the spread order (see para. 0101, 0086-0089).

Regarding claims 6 and 15, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first order comprises a first component instrument of a spread order, the spread order being based on first and second component instruments, the second order 32comprises the spread order and the third order comprises the second component instrument of the spread order (see para. 0101, 0086-0089).

Regarding claims 7 and 16, Milne ‘633 discloses the computer implemented method of claim 1 wherein the first order comprises an order for a back-month contract and the second order comprises an order for a spread between the back-month contract and a front-month contract, the third order comprising an order for the front- month contract (see para. 0054, 0061-0062).

Regarding claims 8 and 17, Milne ‘633 discloses the computer implemented method of claim 1 wherein the market for the third instrument is characterized by a best ask price and a best bid price within 1 price tick thereof (see para. 0086-0089, wherein spread in ticks may be used as one of a possible wide variety of filters, wherein the example shows that the majority of trades takes place when the bid/ask spread prior to the trade was one tick).

Regarding claims 9 and 18, Milne ‘633 discloses wherein not generating and listing the implied third order further comprises determining whether preventing the making available of the implied third order will result in the market for the third instrument being crossed and generating and subsequently listing the implied third order if the not generating and listing the implied third order will result in the market for the third instrument being crossed (see para. 0086-0089, wherein spread in ticks may be used as one of a possible wide variety of filters, wherein an implied order resulting in a crossed market .


Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not fully persuasive.
Double Patenting Rejections
The double patenting rejections are held in abeyance absent the presentation of any specific arguments by Applicant.
Rejections under 35 U.S.C. 112
Regarding the rejection of claims 1-21 under 35 U.S.C. 112, the claims were previously rejected as being indefinite for reciting the relative term “liquid”.  However, upon reconsideration, Examiner agrees that one skilled in the art would understand from the ordinary meaning of the term liquidity to be defined as an asset’s ability to be bought or sold without causing a significant movement in the price and with minimum loss of value, as consistent with Applicant’s specification.  While a determination of liquidity may broadly cover different metrics, it does not render the claim indefinite.  As such, the prior rejections are withdrawn.
Rejections under 35 U.S.C. 101
Regarding the prior rejection of claims 10-21 on the grounds of being reasonably interpreted as  being directed to software per se, the rejections are withdrawn in view of the current amendments incorporating processor and non-transitory memory into independent claims 10 and 19.
Regarding the prior rejection of claims 1-9 as being directed to an abstract idea without “significantly more”, Examiner is persuaded that the claims, in view of the specification, indicate integration into a practical application under Step 2A Prong Two of the eligibility framework because they offer a technological solution to a technical problem.  In particular, while implied matching could conceivably be done by a human analog, one skilled in the art, in view of Applicant’s specification, would appreciate that the instant invention applies to electronic trading systems and that the selective 
Rejections under 35 U.S.C. 102
Regarding the rejection of claims 1-21 under 35 U.S.C. 102(b), Applicant argues that Milne ‘633 neither teaches nor suggests preventing generation of implied orders in the first place as required by Applicant’s claims.  However, the argument is not persuasive.  
Milne ‘633 (para. 0064, 0086-0089, 0101-0102), discloses the following:
Implicator calculates implied orders from a set of real orders until calculations are terminated
Implicator reports implied orders based on the probability that the implied orders will result in executed trades, ie. based on “business value” criteria, such as bid/ask spread in ticks and number of events since the last trade, wherein both exemplary criteria are indicators of liquidity
Implicator terminates calculations as soon as the implied orders that add greatest business value are found
Thus, when the Implicator terminates calculations, there exists implied orders for the third instrument that are selectively not generated based on the determination that the already generated implied orders have added enough “business value”, eg. making the market sufficiently more liquid in the third instrument by reducing the bid/ask spread.
Milne discloses exemplary filters for calculating Implied orders, ie. for all markets with a bid/ask spread below a trading threshold (bid/ask spread) but only reporting for markets where the bid/ask spread is large enough to be affected by an implied or where the exchange wishes to show the present of orders (see para. 0089).  Extending this example, consider filters specifying Implied orders to be calculated for markets with a bid/ask spread of less than 10 ticks but only reported for markets with a 
Milne further discloses that a wide variety of filters are possible and that their specific details are determined by the business needs of the exchange (see para. 0086).  As supported by Milne, one skilled in the art would appreciate that an exchange may want to show the presence of orders in an illiquid market (see para. 0089), and thus one skilled in the art would appreciate a filter resulting in calculation of Implied orders only for illiquid markets, eg. bid/ask spread of greater than X ticks, to be within the disclosure of the reference.  Thus, with this rule, all orders for markets determined to be liquid are prevented from being calculated in the first place.
Further, assuming, only for the sake of argument, that Milne discloses calculation of all implied orders but only limits the reporting of the orders, Milne still would disclose all claim limitations under their broadest reasonable interpretation.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Here, “generating… the implied order” may be reasonably interpreted to cover publishing the implied order, ie. generating the order in the market.  Likewise, “generated and subsequently listed” may be reasonably interpreted as covering sending the market data back to the Implicator for generation and publishing, ie. performing calculations by an individual thread, determining whether to pass the market data back to the Implicator based on the difference between the bid and ask being greater than the threshold, and subsequently generating and publishing, by the Implicator, the order based on whether the market data is received (see Milne, para. 0092).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


February 23, 2021